     Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


FCSTONE MERCHANT SERVICES,         §
LLC                                §
                                   §
Plaintiff,                         §
                                   §
v.                                 §                    Civil Action No.
                                   §
SGR ENERGY, INC. and ST SHIPPING & §
TRANSPORT PTE LTD,                 §
                                   §
Defendants.                        §
                                   §

     PLAINTIFF’S VERIFIED COMPLAINT, APPLICATION FOR TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION AND
                    REQUEST FOR INJUNCTIVE RELIEF

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW, Plaintiff, FCStone Merchant Services, LLC (“Plaintiff”), and files this

Verified Complaint, Application for Temporary Restraining Order and Preliminary Injunction and

Request for Injunctive Relief (“Verified Complaint”) against SGR Energy, Inc. (“SGR” or the

“Customer”), and ST Shipping & Transport Pte Ltd. (“STS” and together with SGR, the

“Defendants”), and in support thereof, respectfully alleges and shows the Court as follows:

                                     I.      INTRODUCTION

       1.      Plaintiff brings this action seeking to recover damages incurred as a result of SGR’s

breach of a valid and enforceable Master Purchase and Sale Agreement between Plaintiff and SGR,

whereby Plaintiff sold forward more than 80,632 barrels of domestic crude oil to SGR for which




                                                 1
       Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 2 of 17




payment by SGR remains outstanding, and for injunctive relief1 to prevent further damages to

Plaintiff’s domestic crude oil and the vessel transporting the same, operated by STS, as such

damages are imminent and will cause irreparable injury.

                                                  II. PARTIES

         2.       Plaintiff is a limited liability company existing under the laws of the State of

Delaware with its principal place of business in Kansas City, Missouri.

         3.       SGR is a Texas corporation located at 3707 Cypress Creek Parkway, Suite 500,

Houston Texas, 77068, doing business in the State of Texas within this district, and can be served

with process through its registered agent for service, Thomas San Miguel at its registered office

address: 3707 Cypress Creek Parkway, Suite 500, Houston Texas, 77068.

         4.       STS is a company organized and existing under the laws of Singapore, with a

registered office at 1 Temasek Avenue, #34-01 Millenia Tower, Singapore 039132.

                                   III. JURISDICTION AND VENUE

         5.       This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship between the parties and the amount in controversy

exceeds seventy-five thousand dollars $75,000.00.

         6.       Venue is proper in the United States District Court for the Southern District of

Texas under 28 U.S.C. § 1391(b) because: (1) this lawsuit is founded upon a written contract

expressly providing for venue in this District; (2) SGR, who owes under the subject contract, is

based and doing business in this district; (3) STS who is presently in control of the subject

commodity does business in this district; and (4) it is the district in which the charter of the

commodity originated.


1
 A temporary restraining order can be filed with the plaintiff’s complaint or as a separate motion. See Dillard v.
Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d 1148, 1155 (5th Cir. 1992).


                                                          2
     Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 3 of 17




                               IV. FACTUAL BACKGROUND

   A. The Parties

       7.      Plaintiff is a commodity marketing and arbitrage company. It offers inventory

repurchase agreements, transactional commodity financing arrangements, and processing and

tolling arrangements.

       8.      Defendant SGR is a heavy fuel blending, sales, distribution, marketing and trading

company for traditional petroleum commodities and renewable fuels.

       9.      STS is a shipping and transport wholly-owned subsidiary of Glencore International

AG, a multinational commodity trading and mining company with headquarters in Baar,

Switzerland.

   B. The Agreement

       10.     On or around September 3, 2019, Plaintiff and SGR entered into a Master Purchase

and Sale Agreement (hereinafter, the “Agreement”) to govern each transaction between Plaintiff

and SGR for the purchase and sale of crude or refined petroleum products. See Master Purchase

and Sale Agreement, attached hereto as Exhibit A.

       11.     The Agreement governed transactions between Plaintiff and SGR whereby Plaintiff

would assist SGR in meeting its working capital needs by purchasing (with a direct cash payment

to SGR) inventory held by SGR or aggregating inventory from third parties and holding title to all

such inventory until SGR could arrange for the purchase of the same by an end-buyer.

       12.     Pursuant to Section 2.4 of the Agreement, on or around the date on which Plaintiff

would purchase petroleum commodities from SGR or from third parties on behalf of SGR, SGR

and Plaintiff would enter into a forward sale contract whereby SGR would commit to purchasing

the petroleum commodities within a fixed window of time in the future. This structure ensured that




                                                3
      Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 4 of 17




if SGR were unable to find an end-buyer for such petroleum commodities and consummate its

forward purchase obligations to Plaintiff, Plaintiff would be free to market the petroleum

commodities directly to third party buyers in the market without SGR’s intervention.

       13.       In the normal course of business, the commodities, to which Plaintiff held valid title

pursuant to the Agreement, would be transported to a location where SGR arranged the sale of the

commodities to an end-buyer. SGR would pay Plaintiff for the petroleum commodities prior to the

transfer of title to the commodities from Plaintiff to SGR pursuant to their forward sale agreement.

Only then, as a result of the sale arranged by SGR, would the title to the commodities transfer to

the end-buyer.

       14.       Under the Agreement, SGR is obligated to pay Plaintiff for its costs and risks in

originally purchasing the commodities in each of the transactions, which are priced as of the trade

dates. See Ex. A at Section 2.1(a).

       15.       More specifically, pursuant to Section 2.1(c) of the Agreement, SGR promised to

timely pay against Plaintiff’s invoices for specified commodity purchase transactions, including

invoices pursuant to the following Sale Contracts for 80,683.2 barrels of domestic crude oil: (1)

MIA78169A; (2) MIA78745; and MIA78501 (collectively, the “Confirmations”), attached hereto

as Exhibit B, Exhibit C, and Exhibit D, respectively.

       16.       Per the Confirmations, two voyages (discussed in more detail below) to transport

domestic crude oil were arranged: (1) a voyage to transport 160,000 barrels of crude oil from Point

Comfort, Texas to Barranquilla, Colombia, which began on April 3, 2020 and was completed and

fully discharged on June 15, 2020 (the “First Voyage”); and, (2) a voyage to transport an additional

160,000 barrels of crude oil from Point Comfort, Texas to Barranquilla, Colombia which began

on July 9, 2020 and has yet to be discharged (the “Second Voyage”).




                                                   4
      Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 5 of 17




    C. The First Voyage

        17.     As memorialized in the Confirmations, Plaintiff and SGR agreed upon a transaction

whereby Plaintiff would sell forward barrels of domestic crude oil (the “Commodity”) for which

SGR would arrange the trade and make payment to Plaintiff.

        18.     On April 3, 2020, 160,000 barrels of the Commodity were loaded onto a vessel

known as Miss Claudia, IMO: 9293959, MMSI 538004072 (hereinafter, the “Vessel”). See Bills

of Lading, attached hereto as Exhibit E.

        19.     The Commercial Operator of the Vessel is STS. See Intertanko Chartering

Questionnaire, attached hereto as Exhibit F.

        20.     On April 3, 2020, Plaintiff notified SGR that it was at “maximum account

receivable” pursuant to the Agreement, and SGR would need to provide Plaintiff with payment

and/or security to release the Vessel when it arrived at its destination, Barranquilla, Colombia. See

April 3, 2020 e-mail, attached hereto as Exhibit G.

        21.     Accordingly, and prior to the arrival of the Commodity in Colombia, SGR made a

partial payment to Plaintiff, with the remainder owed and due on credit.

        22.     On May 20, 2020, Plaintiff informed SGR that to discharge the Vessel, additional

security would be required, in accordance with the Agreement.

        23.     On June 11, 2020, in order to discharge the Vessel, SGR agreed to post cash in

excess of its credit line.

        24.     The Vessel transported the Commodity to Barranquilla, Colombia, and

subsequently discharged the Commodity on June 15, 2020.




                                                 5
      Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 6 of 17




          25.   On information and belief, SGR delayed discharge of Commodity on the Vessel

due to a lack of space at the Barranquilla, Colombia arrival Terminal because SGR was still

holding prior inventory.

   D. The Second Voyage

          26.   On or about July 9, 2020, the Vessel was loaded with the approximately 160,000

barrels of the Commodity in Point Comfort, Texas and embarked its journey to Barranquilla,

Colombia. See Bills of Lading, attached hereto as Exhibit H.

          27.   On July 15, 2020, the Vessel arrived near Barranquilla, Colombia, but did not dock

or discharge its cargo in Colombia.

   E. The Vessel

          28.   STS served as the Commercial Operator for the Vessel of the Second Voyage (the

“Charter”). See Intertanko Chartering Questionnaire, attached hereto as Exhibit E.

          29.   Because SGR did not order the Vessel to unload and did not dock on July 15, 2020,

demurrage fees from the Charter have been incurred by SGR and continue to accrue from that date.

          30.   As of October 12, 2020, the demurrage fees amounted to $1,715,093.75. See

Invoice to SGR from STS, attached hereto as Exhibit J, and Laytime Calculation attached hereto

as Exhibit K.

          31.   Additionally, the cost of the Charter is $450,000.00. See Id.

          32.   To discharge the Commodity from the Vessel, the Charter requires payment in

excess of $2,165,093.75, inclusive of the demurrage fees and the Charter cost, all payable by SGR.

See Id.

          33.   Specifically, the Agreement states, “Customer shall be responsible for all fees and

charges with the In-Transit Commodity, including but not limited to any freight and terminal




                                                 6
     Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 7 of 17




handling costs, demurrage, marine insurance, costs associated with moving the Eligible

Commodity into an Approved Storage Tank and any related inland transportation costs…” See Ex.

A, Section 2.2(h) (emphasis added).

   F. SGR’s Nonpayment under the Agreement

       34.    Following the discharge of the Commodity in Colombia for the First Voyage, on

July 16, 2020, Plaintiff invoiced SGR in the amount of $2.4 million, the price of the Commodity.

       35.     In response, SGR requested that their June 11, 2020 payment be applied against

this amount, to which Plaintiff agreed and re-invoiced the amount outstanding and owed by SGR.

       36.    On July 24, 2020, SGR advised Plaintiff that it would be delayed in making

payment to Plaintiff because its own customers were slow to pay. See 7/24/20 email from SGR,

attached hereto as Exhibit L. Importantly, this was not a contractual or legal pre-condition to

SGR's obligation to timely pay Plaintiff pursuant to the Agreement.

       37.    On July 29, 2020, SGR represented to Plaintiff that Plaintiff would receive payment

by July 31, 2020. See 7/29/20 email from SGR, attached hereto as Exhibit M.

       38.    Thereafter, SGR continuously and repeatedly delayed its payment obligations in

breach of the Agreement, each time providing reassurances that payment would soon be made. See

Additional E-mails from SGR, attached hereto as Exhibit N.

       39.    In relevant part, the timeline of SGR’s payment assurances are as follows:

                 a. July 21, 2020: “We are expecting a payment for the crude this week and will
                    pay this invoice as soon as that is received.”

                 b. July 29, 2020: “The payment will be made on Friday. I apologize again for
                    the delay. We are waiting on two big wires that we have been assured we
                    will receive Friday.”

                 c. July 31, 2020: “None of the wires I’ve been waiting on are coming in today
                    and I’m very extended…Since late March I’ve had a lot more going out
                    than coming in…I hope you and FCS will continue to work with me…”



                                               7
      Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 8 of 17




                  d.   August 3, 2020: “I believe we should get enough in this week to pay the
                       balance for the first 80KB.”

                  e. September 25, 2020: “I’m trying to get in what I need to get this paid by
                     Wednesday. I apologize for the delay.”

       40.      On October 1, 2020, a lunch meeting took place between Plaintiff and SGR at

which SGR communicated that they would not pay the amount outstanding and owed by SGR to

Plaintiff, in breach of the Agreement.

   G. Default.

       41.      SGR has failed to timely pay and tender to Plaintiff the sum of $3,059,195.23 USD,

which has been validly invoiced, is due and owing pursuant to the Agreement and the

Confirmations (collectively, the “Defaulted Obligations), plus interest at the maximum rate

permitted by Section 3.6 of the Agreement. See Invoice No. 131305 dated 9/3/20, attached hereto

as Exhibit O; see also, Ex. A at Section 3.6.

       42.      On October 8, 2020, Plaintiff provided SGR with notice of an Event of Default

pursuant to Section 7.1 of the Agreement. See Notice of Default, attached hereto as Exhibit P.

       43.      As of October 16, 2020, SGR continued to be in default under the Agreement, and

as such, Plaintiff provided SGR with a Notice of Early Termination of the Agreement. See Notice

of Early Termination, attached hereto as Exhibit Q. Pursuant to Article 7 of the Agreement,

Plaintiff is entitled to immediately liquidate all transactions for the purchase and sale of

commodities under the Agreement due to Defendant SGR's breach thereof.

   H. The Commodity and Risk of Diminution

       44.      The Commodity, which is crude oil, is a diminishing asset and has a shelf life of a

time certain.

       45.      The Commodity has been aboard the Vessel since July 9, 2020.



                                                 8
      Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 9 of 17




       46.     The Vessel has been anchored near the port at Barranquilla, Colombia since July

15, 2020.

       47.     Crude oil is subject to spoliation and diminution in value. Specifically, crude oil

always contains a residual amount of water, sulfur and other chemicals. Over long periods of time,

unless sufficiently agitated or stirred on a regular basis, this residual water, sulfur and other

chemicals may vaporize and condense on the interior of the Vessel's cargo tanks, causing damage

to the Vessel's liner and altering the chemical composition of the crude oil to less valuable, non-

market quality standards.

       48.     Given the extended period of time during which the Vessel has been anchored near

the port of Barranquilla, Colombia and its warm, tropical climate that would facilitate vaporization,

there are legitimate concerns that the Vessel's Commodity may be near spoliation or actually

spoiled due to the lack of sufficient agitation over an extended period of time.

       49.     Moreover, the longer the Commodity is subjected to the climate of Colombia – and

not discharged from the Vessel – the more likely it will become a negative asset with negligible

quality or value add, and Plaintiff will be forced to dispose of the Commodity in accordance with

governing environmental protocols, an extremely costly and time-consuming process that would

cause material harm to Plaintiff, Defendants, and very likely, the people of Colombia and the

natural environment.

       50.     Furthermore, the market for crude oil is uncertain and subject to volatility. There

is a high degree of price risk in continuing to hold the Commodity aboard the Vessel, which can

only be mitigated by selling such quantities as promptly as possible.

       51.     Accordingly, time is of the essence.

   I. Loss Mitigation Provisions under the Agreement




                                                 9
     Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 10 of 17




       52.     Pursuant to Section 7.10 of the Agreement, Plaintiff has a duty to mitigate its

damages and “use commercially reasonable efforts to minimize any damages it may incur as a

result of an Event of Default involving the other Party.” See Ex. A.

       53.     The Agreement also provides that “…the Non-Defaulting Party in its sole discretion

shall be entitled to sell, at the Defaulting Party’s sole cost and expense, any Applicable Title

Document or Bills of Lading associated with any Eligible Commodity in accordance with accepted

industry rules and practices…” See Ex. A, Section 7.8.

       54.     Given SGR’s default under the Agreement, Plaintiff is entitled to, and in fact

required to invoke these provisions.

       55.     However, SGR’s nonpayment to the Charter restrains Plaintiff from taking control

of the Commodity, in which it retains valid title.

   J. SGR’s Financial Condition

       56.     SGR’s financial instability creates additional concerns as it is entirely unclear when

SGR will pay the Charter such that the Vessel can be properly discharged.

       57.     Dunn & Bradstreet’s has rated SGR as a “high risk level,” with “significant

financial stress and behavior concerns” and “very high potential for severely delinquent

payments.” See D&B Report, attached hereto as Exhibit R.

       58.     Additionally, SGR has no plans to pay Plaintiff under the terms of the Agreement.

       59.     Specifically, through correspondence and oral communications, Defendant SGR

has advised it is near insolvent.

       60.     In light of the foregoing and SGR’s probable declining financial state, Plaintiff

seeks to take control of the Commodity and direct its sale and disposition as soon as practicable.

                                    V. CAUSES OF ACTION




                                                 10
     Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 11 of 17




          A. Count One: Breach of Contract by SGR

          61.   Plaintiff hereby incorporates the allegations set forth above as if fully set forth

herein.

          62.   Plaintiff and Defendant entered into a valid and enforceable contract for the

purchase and sale of crude or refined petroleum products memorialized by the Agreement and

subsequent Confirmations, as defined above. See Exs. A, B, C and D.

          63.   SGR breached the Agreement by failing to pay amounts due and owing under the

Agreement.

          64.   As a result of Defendant’s breach, Plaintiff has suffered damages including, but not

limited to, amounts owed under the Agreement, losses sustained for diminishing assets, attorney’s

fees, interest and costs.

          B. Count Two: Attorneys’ Fees as to SGR.

          65.   Plaintiff incorporates the allegations set forth above as if fully set forth herein.

          66.   Plaintiff is entitled to recover reasonable and necessary attorney’s fees under the

Agreement and Texas Civil Practice and Remedies Code Chapter 38 because Plaintiff has asserted

claims for breach of contract.

          67.   Moreover, the Agreement provides for the recovery of all reasonable attorneys’ fees

and expenses incurred by the Non-Defaulting Party. See Ex. A, Sections 7.9, 7.11 et. seq.

                                 VI. CONDITIONS PRECEDENT

          68.   All conditions precedent to Plaintiff’s claims for relief have been performed or have

occurred.

            VII. APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
             PRELIMINARY INJUNCTION AND REQUEST FOR INJUNCTIVE RELIEF
                              (As to all Defendants)




                                                  11
      Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 12 of 17




         69.      Plaintiff hereby alleges and incorporates by reference each and every one of the

preceding paragraphs as if they were set forth fully herein.

         70.      Defendants are presently holding, using, transporting and destroying the

Commodity.

         71.      Defendants will not return the Commodity or otherwise discharge of the

Commodity, despite Plaintiff’s rightful title to the Commodity.

         72.      Accordingly, injunctive relief is needed.

         73.      A temporary restraining order may be issued if: “(A) specific facts in an affidavit

or verified complaint clearly show that immediate and irreparable injury, loss, or damage will

result to the movant before the adverse party can be heard in opposition; and (B) the movant’s

attorney certifies in writing any efforts made to give notice and the reasons why it should not be

required.” See Fed. R. Civ. P. 65(b)(1).

         74.      The facts set forth in this Verified Complaint support the issuance of a temporary

restraining order2.

         75.      Unless Defendants are enjoined from holding, using, transporting or destroying the

Commodity on the Vessel without properly discharging same, Plaintiff will be irreparably harmed

having its Commodity, a diminishing asset, continue to decrease in value, inevitably spoiling as

time passes each day, potentially becoming a negative asset in that Plaintiff will be burdened with




2
  Under federal law, there are four requisite elements to necessitate a temporary restraining order. A court may grant
such relief when it is established that: (1) there is a substantial likelihood that the movant will prevail on the merits;
(2) there is a substantial threat that irreparable harm will result if the relief is not granted; (3) the threatened injury
outweighs the threatened harm to the defendant; and (4) the granting of the relief will not disserve the public interest.
Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987); Canal Auth. of the State of Florida v. Callaway, 489 F.2d 567,
572 (5th Cir. 1974) (en banc).



                                                           12
     Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 13 of 17




disposing of the Commodity in accordance with applicable and governing environmental laws and

statutes, an undeniably costly and timely protocol.

        76.     Moreover, SGR’s conduct, together with its declining financial state establishes it

will likely hide, harm sell or destroy the Commodity, thereby preventing Plaintiff from adequately

recovering its monetary damages. This favors injunctive relief. See Janvey v. Alguire, 647 F.3d

585, 600 (5th Cir. 2011) (finding that the “dissipation of assets…would impair the court’s ability

to grant an effective remedy.”); see also, Hartford Fire Ins. Co. v. 3i Constr., LLC, No. 3:16-CV-

00992, 2017 WL 3209522, 2017 Dist. LEXIS 174549 at *9 (N.D. Tex. 2017) (finding irreparable

injury where plaintiff’s rights would be “forever lost” if indemnitors disposed collateral assets or

lacked ability to pay a judgment.).

        77.     The continuation of the holding, transporting, or destroying of the Commodity by

the Defendants will result in substantial loss, which is unascertainable at this point in time, and

future economic loss which is presently incalculable, especially given fluctuations in the economy.

        78.     Plaintiff has no adequate remedy at law for the present holding of Plaintiff’s

Commodity, in which Plaintiff has title to, as money damages are not adequate to compensate for

the present and ongoing harm caused by same.

        79.     The public interest favors entry of an injunction to uphold the sanctity of contract

and protect the legitimate interests of Plaintiff, the environment and the public at large.

        80.     This Verified Complaint also supports a preliminary injunction. A party is entitled

to a preliminary injunction upon showing: “(1) a substantial likelihood that he will prevail on the

merits; (2) a substantial threat that he will suffer irreparable injury if the injunction is not granted;

(3) that his threatened injury outweighs the threatened harm to the party whom he seeks to enjoin,

and (4) that granting the preliminary injunction will not disserve the public interest.” Defense




                                                   13
     Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 14 of 17




Distributed v. U.S. Department of State, 838 F.3d 451, 456-57 (5th Cir. 2016). These elements are

also met here.

       81.       There is a substantial likelihood that Plaintiff will prevail on the merits of its claim

against SGR, specifically Plaintiff’s breach of contract claims.

       82.       As discussed above, Plaintiff will suffer immediate and irreparable injury unless

the Defendants are immediately restrained from holding, transporting or destroying the

Commodity.

       83.       Plaintiff has no adequate remedy at law for the irreparable harm it will suffer if it

cannot recover the Commodity. See Hartwell v. Lone Star PCA, 528 S.W.3d 750, 769 (Tex. App.

Texarkana 2017, pet. abated) (upholding temporary injunction where lender faced “the risk of

irreparable injury in the future from further dissipation of its collateral and loss on the loans”).

       84.       Plaintiff’s threatened injury outweighs the threatened harm to the Defendants

because Plaintiff has superior rights and title to the Commodity, and thus, an immediate right to

possession. Further, as discussed above, injunctive relief will not disserve the public interests for

an additional reason in that it would preserve the Commodity pending final judgment.

       85.       While Plaintiff is willing to post a bond to support injunctive relief, it submits the

bond required should be nominal given the overarching interest Plaintiff has in the Commodity, as

noted by its title to same. The Defendants, by contrast, have no property interest in the Commodity.

       86.       Plaintiff has a clear legal right to the requested injunctive relief.

                                                 PRAYER

       WHEREFORE, Plaintiff prays that the Defendants be served with the citation and

Complaint, be commanded to appear herein, and the Court enter a judgment and/or an order as

follows:




                                                    14
 Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 15 of 17




1. The entry of a temporary restraining order:

       a.    immediately requiring Defendants to make available the Commodity or discharge

             to Plaintiff the Commodity and assets on the Vessel safely and without any

             damage to same whereby Plaintiff would determine the terms of the discharge;

       b. Immediately enjoining and restraining Defendants or anyone acting or

             participating by, through or in concert with them from:

                 i. transporting, using, pledging, encumbering, selling, transferring or

                    disposing of the Commodity either in operation of their business or

                    otherwise, except as may be necessary to move or transport the

                    Commodity to comply with this Order; or

       c. after notice and a hearing, issue a preliminary injunction granting the same relief

             as requested in (1) above;

       d. after a trial on the merits, issue a permanent injunction granting the same relief as

             requested in (1) above.

2. An entry of judgment against Defendants on each count of this Complaint;

3. An order requiring SGR to pay all amounts outstanding and owed to Plaintiff under the

   Agreement;

4. Award Plaintiff its actual and consequential damages;

5. Award Plaintiff its reasonable and necessary attorneys’ fees incurred in or related to this

   action;

6. Award Plaintiff its pre- and post-judgment interest at the highest rate allowable by law;

7. Award Plaintiff interest permitted at the maximum rate pursuant to the Agreement;

8. Award Plaintiff its costs of court;




                                             15
     Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 16 of 17




   9. Grant all other and further relief both in law and in equity to which Plaintiff may show

       itself justly entitled.



Dated this 27th day of October, 2020.               Respectfully submitted,

                                                    /s/ Yasser A. Madriz
                                                    Yasser A. Madriz (lead attorney)
                                                    State Bar No. 24037015
                                                    Federal Bar No. 39080
                                                    ymadriz@mcguirewoods.com
                                                    Miles O. Indest
                                                    State Bar No. 24101952
                                                    Federal Bar No. 3070349
                                                    mindest@mcguirewoods.com
                                                    MCGUIREWOODS LLP
                                                    600 Travis Street, Suite 7500
                                                    Houston, Texas 77002
                                                    T: 713-353-6681
                                                    F: 832-255-6381

                                                    Addison E. Fontein
                                                    State Bar No. 24109876
                                                    Federal Bar No. 3530304
                                                    afontein@mcguirewoods.com
                                                    MCGUIREWOODS LLP
                                                    2000 McKinney Ave., Suite 1400
                                                    Dallas, Texas 75201
                                                    T: 214-932-6436
                                                    F: 469-372-3891

                                                    ATTORNEYS FOR PLAINTIFF,
                                                    FCSTONE MERCHANT SERVICES,
                                                    LLC




                                               16
Case 4:20-cv-03693 Document 1 Filed on 10/27/20 in TXSD Page 17 of 17
